DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Claims status
2.	In the Response after Non-Final Action filed on 01/25/2021, claims 1 and 2 have been amended. Claims 3-12 have been added. Therefore, claims 1-12 are currently pending for the examination.

Terminal Disclaimer 
3.	The terminal disclaimer filed on 01/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 13/877, 827 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendments
4.	Applicant’s arguments: see Page 11-12, filed on 01/25/2021, with respect to claims 1-12 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) of claims 1-2 have been withdrawn.
Applicants have amended each of independent claims 1, 2, 7 and 10 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-12 are allowable.

Allowable Subject Matter
5.	In the Remark Made in an Amendment filed on 01/25/2021, claims 1-12 are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
6.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“downlink control information (DCI) including 2 bits of a transmission power control (TPC) field, which is an HARQ ACK resource indicator to indicate two HARQ ACK resources corresponding to n-th HARQ ACK resource value in the first HARQ ACK resource set and n-th HARQ ACK resource value in the second HARQ ACK resource set; and wherein the DCI indicates downlink data transmission on a secondary component carrier (SCC), wherein the four HARQ ACK resource values included in the first and the second HARQ ACK resource sets are configured by a higher layer, and n is an integer” in combination with other claim limitations as specified in claims 1, 2, 7 and 10.
Note that the first closest prior art, Chen et al. (US 2012/0263121 A1; provisional application No. 61/389,678, filed on Oct. 4, 2010) hereinafter “Chen’678” teaches: downlink control information (DCI) including 2 bits of a transmission power control (TPC) field, which is an HARQ ACK resource indicator to indicate two HARQ ACK resources corresponding to n-th HARQ ACK resource value in the first HARQ ACK resource set and n-th HARQ ACK resource (provisional application No. 61/389,678; paragraph [0051]; when the ACK/NACK resource indicator is supported for PUCCH format 1b based channel selection, two or more resources (denoted by N) may be indicated by the DCI, where the 2-bit TPC command in the DCI is reused for the secondary component carriers).
Note that the second closest prior art, Nam et al.(US 2011/0235599 A1; provisional application No. 61/318, 703, filed on Mar. 29, 2010) hereinafter “Nam’703” teaches: mapping, based on a channel selection, an HARQ ACK associated with a downlink data transmission onto a combination of at least one of the two HARQ ACK resources and a modulation symbol (provisional application No. 61/318, 703; paragraph [0033]; after applying spatial bundling, a channel selection method is used for feeding multiple ACK/NACK bits back to the eNodeB; when a channel selection method is used for ACK/NACK multiplexing, both a selected PUCCH resource and a modulation symbol carried in the selected PUCCH resource conveys information of multiple ACK/NACK bits); and transmitting the HARQ ACK by using the combination (Fig.9, paragraph [0038]; a message of ACK, ACK is conveyed from a UE to the eNodeB such that the UE utilizes the second uplink control channel assigned to the UE).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather, the third closest prior art, Nayeb Nazar et al. (US 2011/0243066 A1) hereinafter “Nayeb” teaches: DCI is included in a physical downlink control channel (PDCCH) of the SCC distinct from a PDCCH of the PCC (paragraphs [0092], [0079], [0193]; selecting the DCI received on the PDCCH of a serving cell (CC) with a specific index or priority, DCI rx) and selecting the DCI corresponding to a PDSCH transmission of a serving cell (CC) with a specific index or priority). Thus, the prior art of record does not sufficiently teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 


Citations of Pertinent Prior Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Chen et al. (US 2012/0039280 A1) entitled: "ACK/NACK TRANSMISSION FOR MULTI-CARRIER OPERATION WITH DOWNLINK ASSIGNMENT INDEX"
• Moon et al. (US 2012/0327783 A1) entitled: "METHOD AND DEVICE FOR A HYBRID AUTOMATIC REPEAT REQUEST IN A MULTI-CARRIER SYSTEM"
• Gao et al. (US 2013/0208633 A1) entitled: "METHOD AND APPARATUS FOR TRANSMITTING ACK/NACK FEEDBACK INFORMATION"
• Lunttila et al. (US 2013/0163527 A1) entitled: "APPARATUS AND METHOD FOR PROVIDING CARRIER INFORMATION "
• Choi (US 8,311,053 B2) entitled: "METHODS FOR CONTROLLING AN UPLINK SIGNAL TRANSMISSION POWER AND COMMUNICATION DEVICES"





Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414